Exhibit 10.1

 

SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE  (this “Agreement”),
is entered into by and between Redpoint Bio Corporation (the “Company”) and
Robert Bryant (“Employee”).

 

BACKGROUND

 

WHEREAS, Employee currently serves as the Vice President of Discovery Research
of the Company pursuant to the terms and conditions set forth in an Offer Letter
between the Company and Employee, dated March 15, 2004 (the “Offer Letter”);

 

WHEREAS, effective as of January 16, 2009 (the “Separation Date”), Employee will
cease to serve as the Vice President of Discovery Research of the Company; and

 

WHEREAS, in connection with the termination of Employee’s employment with the
Company, Employee and the Company desire to evidence the terms of certain
agreements that have been reached between Employee and the Company regarding
equity and other compensation and payments, on the terms and conditions set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement and of other good and valuable consideration the sufficiency of which
Employee acknowledges, and intending to be legally bound hereby, Employee and
the Company agree as follows:

 

SEVERANCE

 

1.             Severance.  Subject in all respects to the terms of this
Agreement and Employee’s execution and non-revocation of this Agreement (See
Section 7 below), the Company will provide Employee with the severance payment
and benefits set forth below.

 

1.1           The Company will pay Employee an amount equal to ten (10) weeks of
Employee’s base salary at the rate in effect immediately prior to the Separation
Date, less applicable tax withholding, (the “Severance Payment”) which will be
paid in equal installments in accordance with the Company’s normal payroll
practices, beginning within thirty (30) days following the Separation Date.

 

1.2           The Company will pay Employee the compensation described in the
Consulting Agreement, which is attached hereto as Exhibit A (the “Consulting
Agreement”), for his consulting services following the Separation Date. 
Employee and the Company reasonably anticipate that as of the Separation Date
the level of bona fide services provided by Employee to the Company will be
reduced permanently to a level less than or equal to 20% of average level of
services performed by Employee while employed by the Company during the 36-month
period immediately preceding the Separation Date such that Employee will be
considered to have had a “separation from service” (within the meaning of such
term under section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”)), subject to the terms and conditions of the Consulting Agreement
entered into by Employee and the Company effective as of the Separation Date.

 

1

--------------------------------------------------------------------------------


 

1.3           The Company shall provide Employee with continued health, dental
and vision coverage at the level in effect as of the Separation Date (or
generally comparable coverage) for Employee and, where applicable, Employee’s
spouse and dependents, on the same terms as such coverage is available to
employees of the Company generally, at the same premium rates and cost sharing
as may be charged from time to time for employees of the Company generally, as
if Employee had continued in employment until the end of the ten (10)-week
period following the Separation Date.  The COBRA health care continuation
coverage period under section 4980B of the Code or any replacement or successor
provision of United States tax law, shall run concurrently with the period of
continued coverage following the Separation Date.

 

1.4           The Compensation Committee of the Board of Directors of the
Company (the “Committee”) has approved by resolution an extended period of time
during which Employee may exercise outstanding stock options held by Employee
that are exercisable as of the Separation Date (such stock options, the “Vested
Stock Options”).  In accordance therewith, Employee may exercise the Vested
Stock Options at any time during the six (6)-month period following the
Separation Date, so that Employee may exercise the Vested Stock Options through
and including July 16, 2009 (the “Option Expiration Date”).  If Employee fails
to exercise the Vested Stock Options on or before the Option Expiration Date,
the Vested Stock Options shall terminate and Employee shall not have any right
to exercise any portion of the Vested Stock Options after the Option Expiration
Date.  Any stock options held by Employee that are not exercisable as of the
Separation Date shall be forfeited as of the Separation Date and Employee shall
have no further rights with respect thereto.

 

Employee hereby acknowledges and agrees that the Severance Payment and other
benefits described in this Section 1 are being provided to Employee as
consideration for Employee’s execution and non-revocation of, and in reliance
upon Employee’s representations in this Agreement.  Employee further
acknowledges and agrees that if Employee does not execute or executes and
revokes this Agreement, Employee would not otherwise be entitled to the
Severance Payment and other benefits described in this Section 1 or any other
payment, and such Severance Payment and other benefits are sufficient
consideration for Employee’s execution and non-revocation of this Agreement.

 

AGREEMENTS OF EMPLOYEE

 

2.             Acknowledgements.  Employee agrees and represents that the
following are true and correct:

 

2.1           Employee’s employment with the Company permanently ended on the
Separation Date, and the Company has no future obligation to re-employ Employee,
other than engaging Employee as a consultant pursuant to the Consulting
Agreement.

 

2.2           The Company will pay to Employee all amounts due from the Company
through the Separation Date including but not limited to the following: (a) all
wages earned, (b) payment for all accrued but unused paid vacation time as
recorded in accordance with the Company’s vacation policy, and (c) reimbursement
for all reasonable and necessary business travel and entertainment expenses
incurred on behalf of the Company through the Separation Date.  No

 

2

--------------------------------------------------------------------------------


 

other amounts are due to Employee from the Company, except under this Agreement
and only if this Agreement becomes effective and enforceable.

 

2.3           Employee has returned to the Company all items of property
provided by the Company for Employee’s use during employment with the Company.

 

2.4           Employee has returned to the Company all documents and materials
(in electronic, paper or other form) created or received by Employee in the
course of employment with the Company, except Employee’s personal copies of
documents evidencing (a) Employee’s hire, compensation rate and payments,
benefits, (b) stock options, restricted stock, and documents received as a
stockholder and (c) the Offer Letter.

 

2.5           Employee hereby acknowledges and agrees that Employee previously
entered into an Agreement Regarding Confidentiality and Inventions, dated
April 6, 2004, (the “Confidentiality Agreement”).  Even if Employee did not sign
this Agreement, Employee would still have continuing obligations under the
Confidentiality Agreement.

 

3.             General Waiver & Release.  Except as described in Sections 3.3
and 3.4 below, Employee waives and releases any and all claims, whether or not
now known to Employee, against the Company, its parent, subsidiary and
affiliated companies, and all of their past and present officers, directors,
employees, agents and assigns (collectively, “Releasees”), arising from or
relating to any and all acts, events and omissions occurring prior to the date
Employee signs this Agreement.

 

3.1           Included Claims.  The claims being waived and released include,
without limitation:

 

(a)           any and all claims arising from or relating to Employee’s
recruitment, hire, employment and termination of employment with the Company;

 

(b)           any and all claims of wrongful discharge, emotional distress,
defamation, misrepresentation, fraud, detrimental reliance, breach of
contractual obligations, promissory estoppel, negligence, assault and battery,
violation of public policy;

 

(c)           any and all claims of unlawful discrimination, harassment and
retaliation under applicable federal, state and local laws and regulations;

 

(d)           any and all claims of violation of any federal, state and local
law relating to recruitment, hiring, terms and conditions of employment, and
termination of employment;

 

(e)           any and all claims for monetary damages and any other form of
personal relief; and

 

(f)            any and all claims under the federal Age Discrimination in
Employment Act, as amended (“ADEA”).

 

3.2           Unknown Claims.  In waiving and releasing any and all claims
against the Releasees, whether or not now known to Employee, Employee
understands that this means that,

 

3

--------------------------------------------------------------------------------


 

if Employee later discovers facts different from or in addition to those facts
currently known by Employee, or believed by Employee to be true, the waivers and
releases of this Agreement will remain effective in all respects — despite such
different or additional facts and Employee’s later discovery of such facts, even
if Employee would not have agreed to this Agreement if Employee had prior
knowledge of such facts.

 

3.3           Exceptions.  The only claims that are not being waived and
released by Employee under this Section 3 are claims Employee may have for:

 

(a)           unemployment, state disability and/or paid family leave insurance
benefits pursuant to the terms of applicable state law;

 

(b)           continuation of existing participation in Company-sponsored group
health benefit plans, at Employee’s full expense, under the federal law known as
“COBRA” and/or under an applicable state counterpart law;

 

(c)           any benefit entitlements that are vested as of the Separation Date
pursuant to the terms of a Company-sponsored benefit plan governed by the
federal law known as “ERISA;”

 

(d)           vested shares of common stock and/or vested option shares pursuant
to the written terms and conditions of Employee’s existing stock and stock
option grants and agreements, existing as of the Separation Date;

 

(e)           violation of any federal, state or local statutory and/or public
policy right or entitlement that, by applicable law, is not waivable; and

 

(f)            any wrongful act or omission occurring after the date Employee
signs this Agreement.

 

3.4           Government Agency Claims Exception.  Nothing in this Section 3, or
elsewhere in this Agreement, prevents or prohibits Employee from filing a claim
with a government agency, such as the U.S. Equal Employment Opportunity
Commission, that is responsible for enforcing a law on behalf of the
government.  However, Employee understands that, because Employee is waiving and
releasing all claims “for monetary damages and any other form of personal
relief” (per Section 3.1(e) above), Employee may only seek and receive
non-personal forms of relief through any such claim.

 

4.             Confidentiality of this Agreement.  Employee shall not disclose
to others the fact or terms of this Agreement, except Employee may disclose such
information to Employee’s spouse or domestic/civil union partner and to
Employee’s attorney or accountant (in order for such individuals to render
professional services to Employee), so long as such individuals agree to keep
such information confidential.  Nothing in this Section 4, or elsewhere in this
Agreement, is intended to prevent or prohibit Employee from (a) providing
information regarding Employee’s former employment relationship with the
Company, as may be required by law or legal process, or (b) cooperating,
participating or assisting in any government entity investigation or proceeding.

 

4

--------------------------------------------------------------------------------


 

AGREEMENTS OF THE COMPANY & EMPLOYEE

 

5.             Mutual Non-Disparagement.  Employee shall not disparage the
Company, its subsidiaries and parents, and their respective directors,
investors, employees, and agents, and its and their respective successors and
assigns, heirs, executors, and administrators, or make any public statement
reflecting negatively on the Company, its subsidiaries and parents, and their
respective officers, directors, investors, employees, and agents, and its and
their respective successors and assigns, heirs, executors, and administrators,
to third parties including, but not limited to, any matters relating to the
operation or management of the Company, irrespective of the truthfulness or
falsity of such statement, except as may otherwise be required by applicable law
or compelled by process of law.  The Company shall not disparage Employee or
make any public statement reflecting negatively on Employee to third parties,
irrespective of the truthfulness or falsity of such statement, except as may
otherwise be required by applicable law or compelled by process of law.

 

6.             No Admission.  Nothing about the fact or content of this
Agreement shall be considered to be or treated by Employee or the Company as an
admission of any wrongdoing, liability or violation of law by Employee or by any
Releasee.

 

7.             Consideration & Revocation Periods; Effective Date.  Employee has
been given twenty-one (21) calendar days after the date Employee received this
Agreement (“21-day Consideration Period”) within which to review and consider
this Agreement, to discuss the Agreement with an attorney of Employee’s own
choosing, and to decide whether or not to sign this Agreement.  The Company
hereby advises Employee to consult with an attorney of Employee’s own choosing
during this 21-day Consideration Period.

 

7.1           In addition, for the period of seven (7) calendar days after the
date Employee signs this Agreement (“7-day Revocation Period”), Employee may
revoke it by delivering written notice of revocation to the Company by
hand-delivery or by facsimile or e-mail transmission (and retaining proof of
successful transmission) using the street, facsimile or e-mail address for the
Company stated in Section 7 below.

 

7.2           Because of this 7-day Revocation Period, this Agreement will not
become effective and enforceable until the eighth calendar day after the date
Employee signed it, provided that Employee has delivered Employee’s signed
Agreement to the Company, and Employee did not revoke the Agreement per
Section 7.1 above (“Effective Date”).

 

8.             Delivery to the Company.  Employee should return this Agreement,
signed by Employee (and any notice of revocation, if applicable per Section 7
above) to:

 

Redpoint Bio Corporation

Attn: Chief Executive Officer

7 Graphics Drive

Ewing, New Jersey 08628

 

9.             Judicial Interpretation/Modification; Severability.  In the event
that, any one or more provisions (or portion thereof) of this Agreement is held
to be invalid, unlawful or unenforceable

 

5

--------------------------------------------------------------------------------


 

for any reason, the invalid, unlawful or unenforceable provision (or portion
thereof) shall be construed or modified so as to provide Releasees with the
maximum protection that is valid, lawful and enforceable, consistent with the
intent of the Company and Employee in entering into this Agreement.  If such
provision (or portion thereof) cannot be construed or modified so as to be
valid, lawful and enforceable, that provision (or portion thereof) shall be
construed as narrowly as possible and shall be severed from the remainder of
this Agreement (or provision), and the remainder shall remain in effect and be
construed as broadly as possible, as if such invalid, unlawful or unenforceable
provision (or portion thereof) had never been contained in this Agreement.

 

10.           Changes to Agreement.  No changes to this Agreement can be
effective except by another written agreement signed by Employee and by the
Company’s Chief Executive Officer.

 

11.           Complete Agreement.  Except for the agreements and benefit plans
noted in Sections 2.4 and 3.3 above, and any promissory note(s) or other debt
obligation(s) of Employee in favor of the Company, as of the Effective Date,
this Agreement cancels, supersedes and replaces any and all prior agreements
(written, oral or implied-in-fact or in-law) between Employee and the Company
regarding all of the subjects covered by this Agreement.  This Agreement is the
full, complete and exclusive agreement between Employee and the Company
regarding all of the subjects covered by this Agreement, and neither Employee
nor the Company is relying on any representation or promise that is not
expressly stated in this Agreement.

 

12.           Section 409A of the Code.

 

12.1         This Agreement is intended to comply with the requirements of
section 409A of the Code, and specifically, with the separation pay exemption
and short-term deferral exemption of section 409A of the Code, and shall in all
respects be administered in accordance with section 409A of the Code.  If any
payment or benefit hereunder cannot be provided or made at the time specified
herein without incurring sanctions on Employee under section 409A of the Code,
then such payment or benefit shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed.  For purposes of section
409A of the Code, all payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” under section
409A of the Code, each payment made under this Agreement shall be treated as a
separate payment, the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments, and if a
payment is not made by the designated payment date under this Agreement, the
payment shall be made by December 31 of the calendar year in which the
designated date occurs.  To the extent that any provision of the Agreement would
cause a conflict with the requirements of section 409A of the Code, or would
cause the administration of the Agreement to fail to satisfy the requirements of
section 409A, such provision shall be deemed null and void to the extent
permitted by applicable law.  In no event shall Employee, directly or
indirectly, designate the calendar year of payment.

 

12.2         All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of section 409A of the Code,
including, where applicable, the requirement that (a) any reimbursement shall be
for expenses incurred during Employee’s lifetime (or during a shorter period of
time specified in this Agreement), (b) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible

 

6

--------------------------------------------------------------------------------


 

for reimbursement in any other calendar year, (c) the reimbursement of an
eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred and (d) the right to
reimbursement is not subject to liquidation or exchange for another benefit.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Employee and the
Company hereby execute the foregoing Separation of Employment Agreement and
General Release as of the dates set forth below.

 

 

 

REDPOINT BIO CORPORATION

 

 

 

 

Dated: January 9, 2009

By

  /s/ F. Raymond Salemme

 

 

F. Raymond Salemme, Ph.D.

 

 

President and Chief Executive Officer

 

 

Redpoint Bio Corporation

 

I HAVE READ THIS AGREEMENT.  I UNDERSTAND THAT I AM GIVING UP IMPORTANT RIGHTS
PER SECTION 3 ABOVE.   I AM AWARE OF MY RIGHT TO CONSULT WITH AN ATTORNEY OF MY
OWN CHOOSING DURING THE 21-DAY CONSIDERATION PERIOD, AND THAT THE COMPANY HAS
ADVISED ME TO UNDERTAKE SUCH CONSULTATION BEFORE SIGNING THIS AGREEMENT.  I SIGN
THIS AGREEMENT FREELY AND VOLUNTARILY, WITHOUT DURESS OR COERCION.

 

 

 

EMPLOYEE

 

 

 

 

Dated: January 9, 2009

  /s/ Robert Bryant

 

Robert Bryant

 

7

--------------------------------------------------------------------------------